G. H. A. KUNST, Judge.
Claimant asks an award of the sum of $62.50. This claim, no. 275, and claim no. 269, Earl Null, claimant, were heard together, the same facts and the same question were involved; the same evidence was presented, the same admission was made by the respondent and the same approval given by the attorney general, and the court is of the opinion that this case is likewise controlled by the opinion of this court rendered in the case of Max G. Lynch v. State Board of Control, case no. 191.
Therefore, an award of sixty-two dollars and fifty cents ($62.50) is made to claimant.